PER CURIAM.
Pursuant to Article 11, Rule 11.08 of the Integration Rule of The Florida Bar, 32 F.S.A., Respondent, Richard C. Davis, has filed with this Court a Petition for Leave to Resign.
Respondent contends he has been adequately disciplined since he has been incarcerated in a penal institution and has been suspended from the practice of law in Florida pending the outcome of criminal, contempt and disciplinary proceedings filed against him. He feels further hearings “can only have the effect of undermining confidence in the judiciary and the Bar and thus adversely affecting the administration of justice.”
In its Response to the Petition, The Florida Bar states:
“Because of the widespread notoriety of this case, its seriousness and the difficulties arising from it, The Florida Bar opposes the Petition to Resign as not being in the public interest nor in the best interest of the courts or the legal profession.”
After considering the Petition, the Response, and the numerous charges against Respondent alleging misappropriation of trust funds, we have concluded that the granting of this Petition would adversely affect the purity of the courts and would hinder the administration of justice and the confidence of the public in the legal profession.
Accordingly, the Petition for Leave to Resign is denied and The Florida Bar is instructed to proceed with the final hearing in Respondent’s disciplinary proceeding.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.